  Case 7:17-cv-03844-KMK-JCM Document 169 Filed 12/08/20 Page 1 of 1


                                                                             Todd R. Michaelis
                                                                             Partner
                                                                             Direct: 203.578.4287
                                                                             Fax: 203.575.2600
                                                                             tmichaelis@carmodylaw.com

                                                                             50 Leavenworth Street
                                                                             P.O. Box 1110
                                                                             Waterbury, CT 06702

                                                    December 8, 2020

Via: CM/ECF Filing

Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601-4150

Re:     Vertime B.V. v. New Dover Group, Ltd., No. 7:17-cv-03844
        Bankruptcy Update

Dear Judge Karas,

       I write pursuant to the Court’s request for a status update concerning the status of
Defendant New Dover Group, Ltd’s bankruptcy. This letter supplements my September
18, 2020 correspondence.

        On October 2, 2020, following an auction process, the Bankruptcy Court
authorized the Trustee to sell to Vertime New Dover’s purported claims against Vertime.
That sale was completed shortly thereafter. As of November 25, 2020, the Trustee
abandoned New Dover’s inventory of watches other than Vertime watches to New
Dover’s largest secured creditor, M&T Bank, pursuant to M&T Bank’s security interest.
Finally, the Bankruptcy Court has set February 1, 2021 as the deadline by which all
administrative proofs of claim must be filed.

       There have been no other significant developments since that time with regard to
progress toward a conclusion of the Bankruptcy or with regard to the Bankruptcy’s
impact on this case. If it pleases the Court, I will provide another update in approximately
two months, on or about February 8, 2021, or sooner if there are any significant
developments relevant to this case.

                                                     Very truly yours,
                                                     /s/ Todd R. Michaelis (TM6839)

CC via CM/ECF:
Jonathan Ross (counsel for NDG)
Avram Frisch (counsel for Fischer-Stuhrling)


{W3271442}
